Third District Court of Appeal
                               State of Florida

                          Opinion filed January 11, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2545
                         Lower Tribunal No. 10-298-K
                             ________________


                             Katherine Reitzel,
                                    Appellant,

                                        vs.

            The School Board of Monroe County, Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Monroe County, Mark H. Jones,
Judge.

     The Powell Law Firm, P.A. and Brett C. Powell, for appellant.

      Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A., and Michael
T. Burke and Hudson C. Gill (Fort Lauderdale), for appellee.


Before SUAREZ, C.J., and LAGOA and SALTER, JJ.

     PER CURIAM.
      Katherine Reitzel (“Reitzel”) appeals from the trial court’s order granting

summary judgment in favor of appellee, the School Board of Monroe County,

Florida (“School Board”).     Because genuine issues of material fact exist, we

reverse and remand.

      Summary judgement is improper unless the record demonstrates that there

are no genuine issues of material fact and that the moving party is entitled to

judgment as a matter of law. Here, genuine material issues of fact remain as to

whether Reitzel voluntarily decided to retire and whether the School Board had

good cause for Reitzel’s termination. Accordingly, we reverse the trial court’s

entry of summary judgment in favor of the School Board and remand for further

proceedings consistent with this opinion.

      Reversed and remanded.




                                            2